 
Exhibit 10.21

 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this "Agreement") is made as of the 2nd day of
October, 2006, by and between Answerbag, Inc., a California corporation
("Seller"), InfoSearch Media, Inc., a Delaware corporation and the sole
shareholder of Seller ("Parent"), Demand Answers, Inc., a Delaware corporation
("Buyer"), and Demand Media, Inc., a Delaware corporation and the sole
stockholder of Buyer ("DMI").
 
RECITALS
 
Seller desires and intends to sell substantially all of its operating assets and
other rights relating to its user-generated question and answer content website
and other business operations, and Buyer desires and intends to purchase the
same, at the price and on the terms and conditions herein set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereby agree as follows:
 
1. Definitions
 
As used in this Agreement, the following capitalized terms shall have the
meanings set forth below:
 
"Affiliate" of any Person (the "Subject") means any other Person which, directly
or indirectly, controls or is controlled by or is under common control with the
Subject and, without limiting the generality of the foregoing, includes, in any
event, (a) any Person which beneficially owns or holds 25% or more of any class
of voting securities of the Subject or 25% or more of the legal or beneficial
interest in the Subject and (b) any Person of which the Subject beneficially
owns or holds 25% or more of any class of voting securities or 25% or more of
the legal or beneficial interest. "Control" (including, with correlative
meanings, the terms "controlled by" and "under common control with"), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
"Aggregate Purchase Price" has the meaning assigned in Section 3.1.
 
"Agreement" means this Agreement and all Schedules and Exhibits hereto.
 
"Assets" has the meaning assigned in Section 2.1.
 
"Assignment and Assumption of Contract Agreement Rights" has the meaning
assigned in Section 2.65.
 
“Assumption Agreement” has the meaning assigned in Section 2.5.
 

--------------------------------------------------------------------------------


 
"Bill of Sale" has the meaning assigned in Section 2.5.
 
"Business" means the business, operations and activities of Seller relating to
the operations of Answerbag.com, the Seller’s user-generated question and answer
content website. Without limiting the foregoing, "Business" shall include the
operation of the Assets.
 
"Cap" has the meaning assigned in Section 13.4.
 
"Claim" means any claim, demand, cause of action, suit, proceeding, arbitration,
hearing or investigation.
 
"Closing" means the consummation of the purchase and sale of the Assets and
other transactions contemplated under this Agreement and the other Transaction
Documents.
 
"Closing Cash Amount" has the meaning assigned in Section 3.1.
 
"Closing Date" means the date upon which the Closing becomes effective.
 
"Code" means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder, as in effect from time to time.
 
“Confidential Information” shall mean any and all trade secrets, confidential
business or technical information, and proprietary information and materials,
whether or not stored in any medium, relating to Seller or the Business,
including, but not limited to, business information, technology, technical
documentation, product or service specifications or strategies, marketing plans,
research and development, designs, formulae, computer programs, pricing
information, financial information, information relating to existing, previous
and potential suppliers, customers, contracts and other know-how.
 
"Contract" means any contract, agreement, lease, license, grant of immunity from
suit in regard to intellectual property rights, commitment, arrangement,
purchase or sale order, or undertaking, whether written or oral.
 
"Disclosure Memorandum" means that certain Disclosure Memorandum dated as of the
date hereof and delivered by Seller to Buyer on the date hereof in connection
with this Agreement.
 
"DMI" has the meaning assigned in the recitals.
 
"Employee Benefit Plans" means all employee pension benefit plans, as defined in
Section 3(2) of ERISA, employee welfare benefit plans, as defined in
Section (3)(1) of ERISA, and any deferred compensation, performance, bonus,
incentive, vacation pay, holiday pay, severance, insurance, retirement, excess
benefit, fringe benefit or other plan, trust or arrangement, whether or not
covered by ERISA, whether written or oral, for the benefit of the Business
employees.
 

--------------------------------------------------------------------------------


 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"Encumbrance" means any security interest, mortgage, lien, charge, option,
easement, license, adverse claim or restriction of any kind, including, but not
limited to, any restriction on the use, transfer, voting, receipt of income or
other exercise of any attributes of ownership.
 
"Entity" means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity (including any Governmental Body).
 
"Escrow," "Escrow Agent," "Escrow Agreement," and "Escrow Amount" have the
respective meanings assigned in Section 3.3.
 
"Excluded Assets" has the meaning assigned in Section 2.2.
 
"Excluded Liabilities" has the meaning assigned in Section 2.4.
 
"Financial Statements" has the meaning assigned in Section 5.6.
 
"GAAP" means United States generally accepted accounting principles, as in
effect as of the relevant date.
 
"Governmental Body" means any federal, state or other court or governmental
body, any subdivision, agency, commission or authority thereof, or any
quasi-governmental or private body exercising any regulatory or taxing authority
thereunder, domestic or foreign.
 
"indemnified party" and "indemnifying party" have the respective meanings
assigned in Section 13.5.
 
"Intellectual Property" has the meaning assigned in Section 2.1.2.
 
"Judgment" means any judgment, order, award, writ, injunction or decree of any
Governmental Body or arbitrator.
 
"knowledge" means, with respect to a specified Person, the actual knowledge of
such Person including such additional knowledge as would be acquired by a Person
conducting a reasonable, diligent inquiry concerning the subject matter at
issue; and as to each of Seller and Parent shall also include the actual
knowledge of Seller's and Parent's respective executive officers and directors
including such additional knowledge as would be acquired by such a Person
conducting a reasonable, diligent inquiry concerning the subject matter at
issue.
 
"Loss" means any loss, damage, Judgment, debt, liability, obligation, fine,
penalty, cost or expense (including, but not limited to, any legal and
accounting fee or expense), whether or not relating to personal injury, property
damage, public or worker health, welfare or safety or the environment and
whether or not relating to violations of or liability under environmental and
safety laws.
 

--------------------------------------------------------------------------------


 
"material adverse effect" with respect to a party or other Person means an
event, violation, change, failure, inaccuracy, circumstance or other matter has
had, or would reasonably be expected to have, a material adverse effect on (a)
the business, operations or financial condition of such Person or (b) in the
case of a party to this Agreement, the ability of such party to timely
consummate the transactions contemplated by this Agreement or perform any of its
obligations under the Agreement.
 
"Misrepresentation Claims" has the meaning assigned in Section 13.4.
 
"Outstanding Shares" has the meaning assigned in Section 5.4(a).
 
"Owned Personal Property" has the meaning assigned in Section 5.8.
 
"Parent" has the meaning assigned in the recitals.
 
"Permit" means any permit, license, approval, certification, endorsement or
qualification of any Governmental Body or any other Person (including, but not
limited to, any customer).
 
"Person" means any individual or Entity.
 
"Relevant Personnel" has the meaning assigned in Section 5.12.
 
"Tax" or "Taxes" means all taxes, charges, fees, levies or other assessments,
including, without limitation, income, excise, gross receipts, personal
property, real property, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, severance, stamp, occupation,
windfall profits, social security and unemployment or other taxes imposed by the
United States or any agency or instrumentality thereof, any state, county, local
or foreign government, or any agency or instrumentality thereof, and any
interest or fines, and any and all penalties or additions relating to such
taxes, charges, fees, levies or other assessments.
 
"Third-Party Claim" has the meaning assigned in Section 13.5.
 
"Transaction Documents" means this Agreement, the Warrants as set forth in
Section 9.9 and 10.5, Bill of Sale, Escrow Agreement, Assignment of Contracts,
Assignment of Intellectual Property Rights and Assumption Agreement.
 
"transfer" has the meaning assigned in Section 2.1.
 

--------------------------------------------------------------------------------


 
2.  Purchase and Sale of Assets
 
2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement, at
the Closing, Seller shall sell, transfer, convey, assign and deliver
(collectively, "transfer"), or cause to be transferred, to Buyer or one of its
designees, free and clear of all Encumbrances, and Buyer shall purchase and
acquire, all of Seller's right, title and interest in and to all of the assets
and rights (collectively, the "Assets") primarily or exclusively used in the
Business, whether tangible or intangible, real, personal or mixed, wherever
located and whether or not reflected on the books and records of Seller, subject
to the more specific descriptions of the Assets set forth below (and excluding,
in each category of this Section 2.1 below, the Excluded Assets):
 
2.1.1 Equipment. The five computer servers and related peripheral equipment
owned by Seller and employed in Seller's operation of the Business as of the
close of business on the Closing Date as described in Schedule 2.1.1 to the
Disclosure Memorandum (the “Sold Equipment”), and all rights to the warranties
received from the manufacturers and distributors of all such equipment and any
related claims, credits, rights of recovery and setoffs with respect to such
equipment.
 
2.1.2 Intellectual Property. All information (whether or not protectable by
patent, copyright or trade secret rights) and intellectual property rights
possessed or owned by Seller and employed primarily or exclusively in Seller's
operation of the Business as of the close of business on the Closing Date, and
all right, title and interest of Seller in, to and under licenses, sublicenses
or like agreements providing Seller any right or concession to use any
information or intellectual property, and, in each case, employed primarily or
exclusively in Seller's operation of the Business as of the close of business on
the Closing Date, including all domain names, URLs, trade names, trademarks
(including common-law trademarks), service marks, art work, packaging, plates,
emblems, logos, insignia and copyrights, and their registrations and
applications, and all goodwill associated therewith, all domestic and foreign
patents and patent applications, all technology, know-how, show-how, trade
secrets, manufacturing processes, formulae, drawings, designs, systems, forms,
technical manuals, data, computer programs, product information and development
work-in-progress and all documentary evidence of any of the foregoing,
including, without limitation, the trademarks, patents, patent applications,
other assets and related agreements described in Schedule 2.1.2 to the
Disclosure Memorandum (collectively, the "Intellectual Property").
 
2.1.3 Contract Rights and Other Intangible Assets. All of Seller's right, title
and interest in, to and under all contracts and agreements, purchase orders,
sales orders, sale and distribution agreements, supply and processing agreements
and other instruments and agreements relating exclusively or primarily to
Seller's operation of the Business as of the close of business on the Closing
Date, and all goodwill associated with the Business, including, without
limitation, Seller's right, title and interest in, to and under the contracts,
agreements and other intangible assets described in Schedule 5.10 to the
Disclosure Memorandum.
 
2.1.4 Books and Records. All of Seller's books and records (including all discs,
tapes and other media-storage data and information) relating primarily or
exclusively to Seller's operation of the Business as of the close of business on
the Closing Date.
 
2.1.5 Other Records, Manuals and Documents. All of Seller's mailing lists,
customer lists, supplier lists, vendor data, marketing information and
procedures, sales and customer files, advertising and promotional materials,
current product material, equipment maintenance records, warranty information,
standard forms of documents, manuals of operations or business procedures and
other similar procedures, and all other information of Seller relating primarily
or exclusively to Seller's operation of the Business as of the close of business
on the Closing Date.
 
2.1.6 Insurance Proceeds. All insurance proceeds paid or payable to Seller in
respect of any damage to or destruction or loss of any assets or rights of
Seller reflected on the Schedules referred to in this Section 2.1.
 

--------------------------------------------------------------------------------


 
2.2 Excluded Assets. Seller and Buyer expressly understand and agree that Seller
is not transferring to Buyer pursuant to this Agreement any of the following
assets or rights of Seller (the "Excluded Assets"), and that such Excluded
Assets do not constitute Assets under Section 2.1 of this Agreement:
 
2.2.1 Excluded Contracts. Seller's Contracts listed on Schedule 2.2.1 to the
Disclosure Memorandum.
 
2.2.2 Excluded Equipment. All machinery, equipment, furniture, computer
hardware, fixtures, motor vehicles and other tangible person property owned by
Seller and employed in Seller’s operation of the Business as of the close of
business on the Closing Date that is not listed on Schedule 2.1.1.
 
2.2.3 Other Excluded Assets. All other assets of Seller listed on Schedule 2.2.3
to the Disclosure Memorandum.
 
2.3 Assumption of Liabilities. Upon the terms and subject to the conditions of
this Agreement, Buyer agrees, effective at the time of Closing, to assume only
the liabilities of Seller set forth on Schedule 2.3 (the "Assumed Liabilities").
 
2.4 Excluded Liabilities. Buyer shall not assume any obligations or liabilities
other than the Assumed Liabilities, and all obligations and liabilities other
than the Assumed Liabilities shall remain obligations and liabilities of Seller
(all obligations or liabilities not assumed by Buyer herein are called the
"Excluded Liabilities"), including but not limited to (a) those liabilities
arising primarily or exclusively out of the conduct of the Business prior to and
including the Closing Date, (b) all accounts payable of Seller incurred in the
ordinary course of the Business, (c) any accrued liabilities of Seller on
Seller's books incurred in the ordinary course of the Business), and (d) all
liabilities related to the Excluded Assets.
 
2.5 Instruments of Sale and Transfer. On or prior to the Closing Date, Seller
shall deliver to Buyer and Buyer shall deliver to Seller, as the case may be,
such instruments of sale and assignment as shall, in the reasonable judgment of
Buyer and Seller, be effective to vest in Buyer on the Closing Date all of
Seller's right, title and interest in and to the Assets and to evidence the
assumption of the Assumed Liabilities by Buyer, including, without limitation, a
Bill of Sale and Assignment substantially in the form of Exhibit 2.5(a) (the
"Bill of Sale"), an Assignment of Contract Rights substantially in the form of
Exhibit 2.5(b) (the "Contract Assignment Agreement") and an Assumption of
Certain Liabilities substantially in the form of Exhibit 2.5(c) (the “Assumption
Agreement”).
 
3.  Purchase Price
 
3.1 Purchase Price. The aggregate purchase price to be paid at Closing for the
Assets shall be the sum of Three Million Dollars ($3,000,000) (the "Aggregate
Purchase Price") minus the Escrow Amount (such amount after such deduction, the
"Closing Cash Amount").
 
3.2 Allocation of Purchase Price. The parties agree to utilize the fair market
values of the Assets as determined by Buyer for the purpose of allocating the
Purchase Price paid hereunder for the Assets for federal, state, local and other
Tax purposes, which allocation shall be in accordance with Section 1060 of the
Code. Buyer shall pay any sales and use taxes arising out of the transfer of the
Assets. Each party agrees to report the federal, state, local and other Tax
consequences of the transactions contemplated by this Agreement and the
Transaction Documents in a manner consistent with such allocation and shall not
take any position inconsistent therewith upon examination of any Tax return, in
any refund claim, or in any litigation, investigation or otherwise. Each party
shall cooperate with the other party in the filing of Form 8594 with the U.S.
Internal Revenue Service.
 

--------------------------------------------------------------------------------


 
3.3 Escrow. The parties agree that at Closing an aggregate of Three Hundred
Thousand Dollars ($300,000) of the Aggregate Purchase Price (the "Escrow
Amount") shall be deposited in escrow (the "Escrow") with Wells Fargo Bank,
National Association (the "Escrow Agent") to be held and administered for a
period of 12 months in accordance with the Escrow Agreement attached hereto as
Exhibit 3.3 (the "Escrow Agreement"). The fees of the Escrow Agent in connection
with the Escrow Agreement shall be paid by Buyer.
 
4.  Closing
 
4.1 Closing Date. Subject to the terms and conditions of this Agreement, the
Closing shall take place at the offices of Seller, at 9:00 a.m. on October [__],
2006, or at such other location or time as the parties may agree and shall be
effective as of 11:59 p.m. of the Closing Date.
 
4.2 Closing Payments. At the Closing, Buyer shall pay (a) to the Escrow Agent an
amount equal to the Escrow Amount by wire transfer of immediately available
funds to be held and administered pursuant to the Escrow Agreement, and (b) to
Seller an amount equal to the Closing Cash Amount by wire transfer of
immediately available funds.
 
5.  Representations and Warranties Regarding Seller
 
To induce Buyer and DMI to enter into and perform this Agreement, Seller and
Parent jointly and severally represent and warrant to Buyer (which
representations and warranties shall survive the Closing as provided in
Section 13) all as follows in this Section 5:
 
5.1 Organization, Good Standing, etc. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Seller has all requisite corporate power and authority to own,
operate and lease the Assets and to carry on the Business's business as now
being conducted.
 
5.2 Corporate Authority. Seller has the requisite corporate power and authority
to execute and deliver this Agreement and the Transaction Documents to which it
is a party and perform its obligations hereunder and thereunder. The execution
and delivery by Seller of this Agreement and the Transaction Documents to which
it is a party, the performance by Seller of its obligations hereunder and
thereunder and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action.
This Agreement constitutes a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, and the Transaction Documents to
which Seller is a party, when executed and delivered by Seller, will constitute
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.
 

--------------------------------------------------------------------------------


 
5.3 No Conflict. The execution, delivery and performance of this Agreement or
the Transaction Documents by Seller and the consummation of the transactions
contemplated hereby or thereby will not (a) violate, conflict with, or result in
any breach of, any provision of Seller's certificate of incorporation or by-laws
(or equivalent documents); or (b) violate, conflict with, result in any breach
of, or constitute a default (or an event that, with notice or lapse of time or
both, would constitute a default) under any Contract or Judgment to which Seller
is a party or by which it is bound or which relates to the Assets or the
Business; or (c) result in the creation of any Encumbrance on any of the Assets;
or (d) violate any applicable law, statute, rule, ordinance or regulation of any
Governmental Body; or (e)  give any party with rights under any Contract,
Judgment or other restriction to which Seller is a party or by which it is bound
or which relates to the Assets or the Business, the right to terminate, modify
or accelerate any rights, obligations or performance under such Contract,
Judgment or restriction; or (g) violate, conflict with, result in any breach of,
or constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under any Contract of or Judgment applicable to
Seller or Parent containing any noncompetition, nonsolicitation, no-shop,
standstill or similar provisions.
 
5.4 Capitalization. Parent owns all of the outstanding shares of the issued and
outstanding capital stock of Seller ("Outstanding Shares"), and all of such
shares are held by Parent. All of the Outstanding Shares have been duly
authorized and validly issued. There is no contract or agreement relating to the
voting of any of the Outstanding Shares.
 
5.5 Consents and Approvals. Except as set forth in Schedule 5.5 to the
Disclosure Memorandum ("Consents and Approvals"), (a) no consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required for the execution, delivery and performance by Seller of this
Agreement and the Transaction Documents to which it is a party and for the
consummation by Seller of the transactions contemplated hereby and thereby and
(b) no consent, approval or authorization of any third party is required for the
execution, delivery and performance by Seller of this Agreement and the
Transaction Documents to which it is a party and the consummation by Seller of
the transactions contemplated hereby and thereby.
 
5.6 Financial Statements. (a) Seller has delivered to Buyer the financial
statements relating to the Business which are set forth in Schedule 5.6(a). The
Financial Statements were derived from the books and records with respect to the
Business and Seller has used it best judgment in setting forth the results of
operations of the Business for the respective years or periods then ended.
 
(b) Giving effect to the transactions contemplated by this Agreement and the
other Transaction Documents shall not cause (1) Seller to be unable to pay its
debts as they become due in the usual course of business, or (2) Seller's total
assets to be less than the sum of Seller's total liabilities.
 
5.7 Taxes. Seller was duly formed effective January 1, 2006. Since January 1,
2006, all Tax obligations of Seller with respect to its operation of the
Business that are due have been timely paid and Seller has and will have no
liability for any Tax obligations with respect to its operation of the Business
and no interest or penalties have accrued or are accruing with respect thereto,
whether state, county, local or otherwise with respect to any periods prior to
the Closing Date except, in each case, any Tax obligations that, if not timely
paid by Seller, could not result in (a) an Encumbrance on any of the Assets or
(b) the commencement of a Claim against Buyer.
 

--------------------------------------------------------------------------------


 
5.8 Property. (a) Seller does not own or lease any real property. Seller does
not lease or rent any personal property.
 
(b) Except for (1) assessments for Taxes not yet due and payable and
(2) mechanics', materialmen's, carriers' and other similar liens securing
indebtedness that is in the aggregate less than $10,000, is not yet due and
payable, and was incurred in the ordinary course of business, the Sold Equipment
is free and clear of all liens, mortgages, pledges, deeds of trust, security
interest, conditional sales agreements, charges, encumbrances and other adverse
claims or interests of any kind, and Seller has good and marketable title
thereto.
 
5.9 Equipment. The Sold Equipment included in the Assets does not have any
structural defects, is in good operating condition and repair and is adequate
for the conduct of the Business.
 
5.10 Contracts. (a) Schedule 5.10 to the Disclosure Memorandum contains a
complete and accurate list of all Material Contracts, oral or written, to which
Seller is a party and that relate to the operation of the Business (other than
those set forth in Schedule 2.2.1 that constitute Excluded Assets), including
the names of the parties thereto, the date of each such Material Contract and
each amendment thereto. Schedule 5.10 also contains a description of any
provision in any Contract listed therein that restricts or otherwise qualifies
Seller's ability to conduct the Business, including but not limited to
noncompetition provisions, guaranteed performance or payments, geographic
restrictions, market segment restrictions, product or service volume limitations
and similar restrictions. For purposes of this Agreement, the term "Material
Contract" means any of the following:
 
(1) any Contract for the purchase, lease, rental or sale of supplies, machinery,
equipment, services or other tangible or intangible property, in each case
involving the payment or receipt by Seller of Ten Thousand Dollars ($10,000) or
more in the case of any single Contract, or providing for performance,
regardless of dollar amount, over a period of one year or more;
 
(2) any Contract to which Seller is a party that is not terminable without
penalty on notice of 60 days or less;
 
(3) any Contract providing for the services of consultants or independent
contractors, including, but not limited to, any Contract relating to research,
development, advertising or promotion in connection with the Business;
 
(4) any Contract relating to patents, trade names, trademarks, service marks,
copyrights, or applications for any of the foregoing, or inventions, formulas,
processes, technology, know-how, trade secrets, technical information or other
intellectual property rights in connection with the Business, including, but not
limited to, the Intellectual Property;
 
(5) any Contract relating to real property or any interest therein in connection
with the Business;
 

--------------------------------------------------------------------------------


 
(6) any Contract with Parent or any director or officer of Seller or Parent, or
any Affiliate of such Persons, including any Contract providing for the
furnishing of services by, rental of real or personal property from, or
otherwise requiring payments to any such Person;
 
(7) any Contract containing any covenant (A) limiting the right of Seller to
engage in any line of business, make use of any Intellectual Property or compete
with any person in any line of business, (B) granting any exclusive distribution
or supply rights or (C) otherwise having an adverse effect on the right of
Seller to sell, distribute or manufacture any products or services or to
purchase or otherwise obtain any software, components, parts or subassemblies;
 
(8) any Contract between Seller and any current or former employee, consultant
or director of Seller or Parent pursuant to which benefits would vest or amounts
would become payable or the terms of which would otherwise be altered by virtue
of the consummation of the transactions contemplated by this Agreement or any
other Transaction Document to which Seller is a party (whether alone or upon the
occurrence of any additional or subsequent event or events);
 
(9) any Contract that requires a consent to a sale of assets, change of control,
merger or an assignment by operation of law, either before or after the Closing;
and
 
(10) any other Contract, or group of Contracts, the termination or breach of
which would have, or would be reasonably expected to have, a material adverse
effect on Seller.
 
(b) With respect to the contracts listed on Schedule 5.10, all such Contracts
are valid and in full force and effect, Seller has performed all material
obligations imposed on it thereunder, and there are not, under any of such
Contracts, any defaults or events of default on the part of Seller or, to the
knowledge of each of Seller and Parent, any other party thereto, and no
circumstance exists that, with notice, the passage of time, or both, could
constitute a default under any Material Contract by Seller, or to the knowledge
of each of Seller and Parent, any other party thereto.
 
(c) With respect to the Contracts listed on Schedule 5.10, neither Seller nor
Parent has received notice, and neither George Lichter nor Frank Kneuttel
otherwise has actual knowledge, that any party to any such Contract intends to
modify, cancel, terminate or refuse to renew such Contract or to exercise or
decline to exercise any option or right thereunder.
 
(d) Except as set forth in Schedule 5.5 to the Disclosure Memorandum, no
consent, approval or authorization of any third party is required for the
assignment to Buyer of any Contract contained in the Assets and all such
Contracts will continue to be binding on the other parties thereto following the
Closing and their assignment to Buyer.
 
5.11 Claims and Legal Proceedings. Except as specifically set forth in
Schedule 5.11 to the Disclosure Memorandum, there are no Claims pending or, to
the knowledge of each of Seller and Parent, threatened against Seller or Parent
with respect to the operation of the Business, before or by any court or other
Governmental Body or nongovernmental department, commission, board, bureau,
agency, instrumentality arbitrator, arbitration panel or any other Person. To
the knowledge of each of Seller and Parent, there is no valid basis for any
Claim, other than as specifically set forth in Schedule 5.11 to the Disclosure
Memorandum, adverse to the Business by or before any Governmental Body or
nongovernmental department, commission, board, bureau, agency or
instrumentality, or any other Person. There are no outstanding or unsatisfied
judgments, orders, decrees or stipulations to which Seller with respect to the
operation of the Business is a party, that involve the transactions contemplated
herein or that could reasonably be expected to, alone or in the aggregate, have
a material adverse effect on Seller.
 

--------------------------------------------------------------------------------


 
5.12 Labor Matters. There are no disputes, material employee grievances or
material disciplinary actions pending or, to the knowledge of each of Seller and
Parent, threatened between Seller or Parent and the Relevant Personnel (as
defined below). For purposes herein, “Relevant Personnel” means Joel Downs,
Jonathan Haddad, Adam Tourkow and Sunny Walia. Each of Seller and Parent, with
respect to the respective Relevant Personnel retained by Seller or Parent, has
complied in all material respects with all applicable provisions of all laws
relating to the employment of labor and has no liability for any arrears of
wages or Taxes or penalties for failure to comply with any such laws. Neither
Seller nor Parent has any knowledge of any organizational efforts presently
being made or threatened by or on behalf of any labor union with respect to any
Relevant Personnel.
 
5.13 Patents, Trademarks and Intellectual Property. (a) Seller owns the right,
title and interest in and to, and has the sole and exclusive right to use, free
and clear of any payment obligation or other Encumbrance, or has obtained all of
the necessary rights and licenses to use, all the patents, trade names,
trademarks, service marks, copyrights and applications for any of the foregoing,
whether registered or not, that are used in the Business, including but not
limited to the use or sale of products or services of Seller by customers of
Seller, or that are owned by Seller and relate to the products and services of
Seller. Notwithstanding the foregoing, such ownership, licenses and rights are
exclusive except with respect to standard, generally commercially available,
“off-the-shelf” third party products that are not part of any previous, current
or proposed product, service or Intellectual Property offering of the Seller.
Schedule 2.1.2 to the Disclosure Memorandum is an accurate and complete list of
all such patents, trade names, trademarks, service marks, copyrights, and
applications for any of the foregoing, reflecting dates of filing or dates of
issuance, if applicable. No patents, trade names, trademarks, service marks,
copyrights or applications for any of the foregoing, other than those set forth
in Schedule 2.1.2 to the Disclosure Memorandum, are or have been used in or are
necessary in connection with the Business or such manufacture, use, sale or
application of products or services of the Business, or are owned by Seller and
relate to the products and services of the Business. All registrations listed in
Schedule 2.1.2 to the Disclosure Memorandum are in good standing, valid,
subsisting and in full force and effect in accordance with their terms. The
technical information and data and other intellectual property rights to be
transferred to Buyer hereunder include all of Seller's technical information and
data and other intellectual property rights (including, but not limited to,
those of the types referenced in Section 2.1.2) relating to the Business, the
manufacture, use or sale of products or services by or for Seller, the use or
application of products or services by customers of Seller, or otherwise
relating to the Business.
 
(b) To the knowledge of each of Seller and Parent, none of the Intellectual
Property or Seller's rights thereto are being infringed or otherwise violated by
any Person.
 

--------------------------------------------------------------------------------


 
(c) The use of the Intellectual Property by Seller, the manufacture, use and
sale by or for Seller of the products and services of Seller, and the use or
application of the products and services of Seller by customers in accordance
with promotions or recommendations of Seller, do not infringe or otherwise
violate any rights of any Person, and there is no pending or, to the knowledge
of each of Seller and Parent, threatened Claim alleging any such infringement or
violation. In addition, there is no pending or, to the knowledge of each of
Seller and Parent, threatened Claim alleging any defect in or invalidity, misuse
or unenforceability of, or challenging the ownership or use of or Seller's
rights with respect to, any of the Intellectual Property, and there is no basis
for any such Claim. Furthermore, there is no other Claim made by any Person
pertaining to the Intellectual Property. None of the Intellectual Property is
subject to any Judgment.
 
(d) The consummation of the transactions contemplated by this Agreement and the
Transaction Documents will not alter or impair any of the Intellectual Property,
and the Intellectual Property may be transferred to Buyer hereunder without the
consent or approval of any other party or Governmental Body.
 
(e) To the knowledge of each of Seller and Parent, the Business does not involve
the employment of any Person in a manner that violates any noncompetition or
nondisclosure agreement that such Person entered into in connection with his or
her employment or activities at any time prior to employment by Seller or
Parent.
 
5.14 No Adverse Events. Neither Seller nor Parent has any knowledge of any facts
or circumstances that hinder or adversely affect, or in the future would
reasonably be expected to hinder or adversely affect, the Assets or the conduct,
business, operations, properties, condition (financial or otherwise) of the
Business. Furthermore, since August 31, 2006 there has not been any material
adverse change in, or any event, condition or contingency or any damage,
destruction or loss (whether or not covered by insurance) that would reasonably
be expected to result in any material adverse change in, the Assets or the
conduct, business, operations, properties, condition (financial or otherwise) of
the Business. Neither Seller nor Parent makes any representation or warranty as
to facts and circumstances as to economic or industry conditions having general
effect.
 
5.15 Compliance With Law. Each of Seller and Parent is and has been in
compliance with all laws, statutes, rules, ordinances and regulations
promulgated by any Governmental Body and all Judgments applicable to the
ownership or operation of the Assets or the conduct of the Business. Neither
Seller nor Parent has received any notice of any alleged violation (whether past
or present and whether remedied or not), nor is Seller nor Parent aware of any
basis for any claim of any such violation, of any such law, statute, rule,
ordinance, regulation or Judgment with respect to the Business.
 
5.16 Insurance. Seller has, with respect to the Business, maintained insurance
protection against all liabilities, Claims and risks against which it is
customary for corporations engaged in the same or a similar business similarly
situated to insure.
 
5.17 Employee Plans. Seller maintains for the benefit of current or former
employees of the Business only those Employee Benefit Plans listed on Schedule
5.17 to the Disclosure Memorandum. Seller is not now a contributing employer to
any "multi-employer plan" as described in Section 4001(a)(3) of ERISA with
respect to any employees of the Business. Seller has not been a contributing
employer to any "multi-employer" plan with respect to employees of the Business
in the past five years. Each and every pension plan (as defined in Section 3(1)
of ERISA) maintained by Seller for the benefit of the employees of the Business
has been issued a favorable determination letter with respect to its qualified
status under Section 401(a) of the Code by the U.S. Internal Revenue Service, or
an application for such a determination letter has been filed with the U.S.
Internal Revenue Service within the requisite time period to allow Seller to
make remedial amendments for such qualification purposes. With respect to
employees of the Business, Seller is in compliance with the healthcare
continuation coverage requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985, Section 4980B of the Code, and proposed regulations
issued by the U.S. Internal Revenue Service.
 

--------------------------------------------------------------------------------


 
5.18 Brokerage. Neither Seller nor Parent has retained any broker or finder in
connection with the transactions contemplated by this Agreement.
 
5.19 Customers and Suppliers. To the knowledge of each of Seller and Parent, no
customer or supplier of Seller relating to the Business is involved in, or
affected by, any Claim, Judgment or circumstances that would reasonably be
expected to materially and adversely affect the Assets or the conduct, business,
operations, properties, condition (financial or otherwise) of the Business.
 
5.20 Assets Complete. The Assets to be transferred to Buyer pursuant to this
Agreement and the Transaction Documents include, other than the Excluded Assets,
all the assets and rights used by Seller, and are sufficient to permit Buyer to
conduct the services of the Business, and operate the Assets, in the same manner
as heretofore and currently conducted by Seller. The execution and delivery of
the Transaction Documents by the parties and the payment by Buyer to Seller of
the Purchase Price for the Assets set forth in Section 3.1 will result,
subject to obtaining the consents and approvals set forth in Schedule 5.5 to the
Disclosure Memorandum, in Buyer's immediate acquisition of good, valid and
marketable title to the Assets, free and clear of any Encumbrance.
 
5.21 Full Disclosure. The information furnished by Seller or Parent to Buyer in
connection with this Agreement (including, but not limited to the information in
the Schedules to the Disclosure Memorandum) is not false or misleading in any
material respect. In connection with such information and with this Agreement
and the transactions contemplated hereby, Seller has not made any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements made or information delivered, in the light of the
circumstances under which they were made, not misleading.
 
6. Representations and Warranties Regarding Parent
 
To induce Buyer and DMI to enter into and perform this Agreement, Parent
represents and warrants to Buyer and DMI (which representations and warranties
shall survive the Closing as provided in Section 13) all as follows in this
Section 6:
 
6.1 Organization, Good Standing, Power, etc. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Parent has all requisite power and authority to own or lease and
operate its assets and to carry on its business as it is now conducted.
 

--------------------------------------------------------------------------------


 
6.2 Transaction Documents. Parent has the requisite power and authority to
execute and deliver this Agreement and the Transaction Documents to which it is
a party and perform its obligations hereunder and thereunder. The execution and
delivery by Parent of this Agreement and the Transaction Documents to which it
is a party, the performance by Parent of its obligations hereunder and
thereunder and the consummation by Parent of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action. This
Agreement constitutes a valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, and the Transaction Documents to
which Parent is a party, when executed and delivered by Parent, will constitute
valid and binding obligations of Parent, enforceable against Parent in
accordance with their terms.
 
6.3 No Conflict. Neither the execution and delivery by Parent of this Agreement
or the Transaction Documents to which Parent is a party, the performance by
Parent of its obligations hereunder or thereunder, nor the consummation of the
transactions contemplated hereby or thereby will (a) violate, conflict with or
result in any breach of any provision of Parent's charter documents, if
applicable; or (b) violate, conflict with, result in any breach of, or
constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under any Contract or Judgment to which Parent is
party or by which it is bound; or (c) violate any applicable law, statute, rule,
ordinance or regulation of any Governmental Body.
 
6.4 Claims and Legal Proceedings. There are no Claims pending or, to the
knowledge of Parent, threatened against Parent, before or by any Governmental
Body or nongovernmental department, commission, board, bureau, agency or
instrumentality, or any other Person, and there are no outstanding or
unsatisfied Judgments or stipulations to which Parent is a party that involve
the transactions contemplated herein or that could alone or in the aggregate
reasonably be expected to have a material adverse effect on Parent.
 
6.5 Brokerage. Parent has not retained any broker or finder in connection with
the transactions contemplated by this Agreement.
 
7. Representations and Warranties Regarding Buyer and DMI
 
To induce Seller and Parent to enter into this Agreement, Buyer and DMI jointly
and severally represent and warrant to Seller and Parent (which representations
and warranties shall survive the Closing as provided in Section 13) all as
follows in this Section 7:
 
7.1 Organization, Good Standing, Power, etc. Each of Buyer and DMI is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each of Buyer and DMI has all requisite power and
authority to own or lease and operate its assets and to carry on its business as
it is now conducted.
 
7.2 Transaction Documents. (a) Buyer has full corporate power and authority to
execute and deliver this Agreement and the Transaction Documents to which it is
a party and perform its obligations hereunder and thereunder. The execution and
delivery by Buyer of this Agreement and the Transaction Documents to which it is
a party, the performance by Buyer of its obligations hereunder and thereunder
and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action. This
Agreement constitutes a valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, and the Transaction Documents to
which Buyer is a party, when executed and delivered by Buyer, will constitute
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their terms.
 

--------------------------------------------------------------------------------


 
(b) DMI has full corporate power and authority to execute and deliver this
Agreement and the Transaction Documents to which it is a party and perform its
obligations hereunder and thereunder. The execution and delivery by DMI of this
Agreement and the Transaction Documents to which it is a party, the performance
by DMI of its obligations hereunder and thereunder and the consummation by DMI
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action. This Agreement constitutes a valid and binding
obligation of DMI, enforceable against DMI in accordance with its terms, and the
Transaction Documents to which DMI is a party, when executed and delivered by
DMI, will constitute valid and binding obligations of DMI, enforceable against
DMI in accordance with their terms.
 
7.3 No Conflict. (a) Neither the execution and delivery by Buyer of this
Agreement or the Transaction Documents to which Buyer is a party, the
performance by Buyer of its obligations hereunder or thereunder, nor the
consummation of the transactions contemplated hereby or thereby will
(a) violate, conflict with or result in any breach of any provision of Buyer's
certificate of incorporation or by-laws; or (b) violate, conflict with, result
in any breach of, or constitute a default (or an event that, with notice or
lapse of time or both, would constitute a default) under any Contract or
Judgment to which Buyer is party or by which it is bound; or (c) violate any
applicable law, statute, rule, ordinance or regulation of any Governmental Body.
 
(b) Neither the execution and delivery by DMI of this Agreement or the
Transaction Documents to which DMI is a party, the performance by DMI of its
obligations hereunder or thereunder, nor the consummation of the transactions
contemplated hereby or thereby will (a) violate, conflict with or result in any
breach of any provision of DMI's certificate of incorporation or by-laws; or
(b) violate, conflict with, result in any breach of, or constitute a default (or
an event that, with notice or lapse of time or both, would constitute a default)
under any Contract or Judgment to which DMI is party or by which it is bound; or
(c) violate any applicable law, statute, rule, ordinance or regulation of any
Governmental Body.
 
7.4 Claims and Legal Proceedings. There are no Claims pending or, to the
knowledge of Buyer or DMI, threatened against Buyer or DMI, before or by any
Governmental Body or nongovernmental department, commission, board, bureau,
agency or instrumentality, or any other Person, and there are no outstanding or
unsatisfied Judgments or stipulations to which Buyer or DMI is a party that
involve the transactions contemplated herein or that could alone or in the
aggregate reasonably be expected to have a material adverse effect on the Buyer
or DMI.
 
7.5 Brokerage. Neither Buyer nor DMI has retained any broker or finder in
connection with the transactions contemplated by this Agreement.
 
8.  Certain Covenants
 
8.1 Access/Confidentiality. (a) The Seller acknowledges that Seller has
knowledge of certain Confidential Information and that such Confidential
Information is confidential and proprietary to the Business and constitutes
valuable trade secrets of the Business, which affect, among other things, the
successful conduct, furtherance and protection of the Business and related
goodwill.  Seller acknowledges that the unauthorized use or disclosure of such
Confidential Information is likely to be highly prejudicial to the interests of
Buyer and its Affiliates or their respective customers, advertisers, clients and
patrons, an invasion of privacy, or an improper disclosure of trade secrets. 
Seller agrees that a substantial portion of the Consideration is being paid for
such Confidential Information and that it represents a substantial investment
having great economic and commercial value to Buyer and its Affiliates, and
constitutes a substantial part of the value to Buyer and its Affiliates of the
Business and the Assets.  Seller further acknowledges that Buyer and its
Affiliates would be irreparably damaged if any of the Confidential Information
was disclosed to, or used or exploited on behalf of, any Person other than Buyer
or any of its Affiliates.  Accordingly, except as required by any regulation or
legal process, Seller covenants and agrees that it shall not, directly or
indirectly, and shall use its best efforts to ensure that any agents,
representatives, Affiliates and any other persons acting on Seller’s behalf
(Seller and such agents, representatives, Affiliates and other persons with
respect to Seller being collectively referred to as the “Restricted Persons”) do
not, without the prior written consent of Buyer, disclose, use, exploit, furnish
or make accessible to anyone or any other entity, any such Confidential
Information, for a period of three years from the date of this Agreement, except
that the Seller may use or exploit a particular item of Confidential Information
if and to the extent (but only if and to the extent) that such item is:
 

i.  
or becomes generally known on a non-confidential basis to persons in the
industry, through no wrongful act of any Restricted Person, in which Seller is
engaged and is part of the public domain;

 

ii.  
or was within a Restricted Person’s possession prior to its being furnished to
such Restricted Person by or on behalf of Seller or any other Restricted Person
, provided that the source of such information was not known by such Restricted
Person to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to Buyer, Seller or any other
Person with respect to such information; or

 

iii.  
or becomes available to a Restricted Person on a non-confidential basis from a
source other than Seller or any other Restricted Person, provided that the
source of such information was not known by such Restricted Person to be bound
by a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to Buyer, Seller or any other Person with respect
to such information.

 

--------------------------------------------------------------------------------


 
   (b) Prior to the Closing Date, Seller and Parent shall (1) give Buyer and DMI
and their accounting, legal, business, intellectual property and other
authorized representatives and advisors full access, during normal business
hours, to all employees, directors, offices and other facilities and properties
of Seller and Parent relating to the Assets and the Business, (2) furnish Buyer
and DMI and their authorized representatives and advisors with all documents and
information relating to the Assets and the Business as may be reasonably
requested by Buyer or DMI and their authorized representatives and advisors, and
(3) otherwise fully cooperate with Buyer and DMI and their authorized
representatives and advisors in their investigation and examination of the
Assets and the affairs of the Business. (c) Buyer agrees that unless and until
Closing it will not, and will cause its authorized agents and representatives
not to, use any Confidential Information obtained in connection with the
transactions contemplated hereby for any purpose unrelated to the consummation
of the transactions contemplated by this Agreement. Subject to the requirements
of law, each party to this Agreement will keep confidential, and will cause its
authorized agents and representatives to keep confidential, all such
Confidential Information except as otherwise consented to by the other parties
in writing; provided, however that Buyer shall not be precluded from making any
disclosure which it deems required by law in connection with its acquisition of
the Seller’s Assets and Business. In the event that Buyer is required to
disclose any Confidential Information pursuant to the immediately preceding
sentence, Buyer shall give prior notice (to the extent practical under the
circumstances) of such disclosure to the to the Seller and Parent. Under any
termination of this Agreement, both parties will collect and deliver to the
other party, or destroy and confirm destruction, all documents obtained pursuant
to or in connection with the diligence of this transaction by it or any of its
authorized agents or representatives then in their possession and any copies
thereof.
 
8.2 Assignment of Contracts. (a) Subject to the terms and conditions of this
Agreement, as of the Closing Date, Seller shall assign to Buyer all of the
right, title and interest of Seller in and under all Contracts that constitute
any of the Assets, including but not limited to those listed in Schedule 5.10 to
the Disclosure Memorandum, and Buyer shall assume the liabilities and
obligations of Seller arising under such Contracts after the Closing Date;
provided, however, that Buyer shall not succeed to or assume, and Seller shall
be responsible for, any liability or obligation arising out of any or all of the
following: (1) any breach by Seller of any such Contract or any failure by
Seller to discharge or perform any liability or obligation that is required to
be performed or discharged on or prior to the Closing Date under any such
Contract; (2) any Claim based on failure to perform services, defective
services, defective products, breach of product or service warranties or other
claims relating to services provided or products manufactured, shipped or sold
by Seller and arising on or prior to the Closing Date; (3) any Claim resulting
from any act or omission of Seller on or prior to the Closing Date; and (4) any
Claim relating to any Contract that is required under Section 5.10 to be listed
in Schedule 5.10 to the Disclosure Memorandum but is not so listed; and (5) any
of the Excluded Assets.
 
(b) If any Contract constituting any of the Assets, including but not limited to
those listed in Schedule 5.10 to the Disclosure Memorandum, is not assignable by
Seller to Buyer without the consent of a third party, or will not continue in
effect after the Closing and such assignment without the consent of a third
party, then each of Seller and Parent shall use commercially reasonable efforts
to provide Buyer with such third-party consent prior to the Closing Date to the
satisfaction of Buyer (but if Seller's assignment or attempted assignment of any
such Contract prior to obtaining the third-party consent would constitute a
breach of such Contract, then such assignment or attempted assignment shall not
be or be deemed effective unless and until the third-party consent is obtained).
Buyer shall render such cooperation as is reasonably required to assist Seller
and Parent in obtaining such third-party consent.
 

--------------------------------------------------------------------------------


 
8.3 Conduct of Business Prior to Closing. Except for actions taken with the
prior written consent of Buyer, from the date of this Agreement until the
Closing Date, Seller shall conduct the Business in the ordinary course
consistent with Seller's past practice, and each of Seller and Parent shall use
commercially reasonable efforts to (a) maintain the Assets and the Business
intact; (b) to market, promote, sell and distribute the services and products of
the Business consistently with Seller's past practice, and to preserve the
goodwill of the Business and present relationships with the customers and
suppliers of the Business and others with whom the Business has business
relations; (c) to meet the contractual and other obligations of the Business
including making payments and filings required to continue the Intellectual
Property and continue to prosecute and maintain all pending applications
therefor in all jurisdictions in which such applications are pending; (d) not
take any action, or omit to take any action, that would result in any of
Seller's or Parent's representations and warranties made herein being inaccurate
at the time of such action or omission as if made at and as of such time; and
(e) not solicit, approach or furnish information to any prospective buyer, or
negotiate with any third party concerning the sale or transfer of the Assets,
the Business or any part thereof, whether any of such actions are taken directly
or indirectly, through a representative or otherwise.
 
8.4 Employee Matters. Except as provided below in this Section 8.4, Seller shall
terminate the employment of all the Relevant Personnel effective as of the
Closing Date. Prior to the Closing, Buyer shall provide to each of the Relevant
Personnel an offer letter in substantially the form set forth in Exhibit 8.4A,
8.4B, 8.4C and 8.4D, and Seller shall provide a notice to each of the Relevant
Personnel as of the Closing Date, advising such Relevant Personnel of the sale
of the business, their termination as Seller's employees and Buyer's offer of
employment.
 
8.5 Covenants to Satisfy Conditions. Each party shall proceed with all
reasonable diligence and use commercially reasonable efforts to satisfy or cause
to be satisfied all of the conditions precedent to the other party's obligation
to purchase or sell the Assets that are set forth in Section 9 or 10, as the
case may be.
 
9.  Conditions Precedent to Obligations of Buyer
 
The obligation of Buyer to purchase the Assets at the Closing shall be subject
to the satisfaction at or prior to the Closing of each of the following
conditions, any one or more of which may be waived by Buyer:
 
9.1 No Injunction or Litigation. As of the Closing Date, there shall not be any
Claim or Judgment of any nature or type threatened, pending or made by or before
any Governmental Body that questions or challenges the lawfulness of the
transactions contemplated by this Agreement or the Transaction Documents under
any law or regulation or seeks to delay, restrain or prevent such transactions.
 

--------------------------------------------------------------------------------


 
9.2 Representations, Warranties and Covenants. (a) The representations and
warranties of Seller and Parent made in this Agreement, the Transaction
Documents and any certificate furnished pursuant hereto or thereto shall be
true, complete and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date;
 
(b) Each of the Seller and Parent shall have performed and complied with the
covenants and agreements required by this Agreement to be performed and complied
with by it on or prior to the Closing Date; and
 
(c) Seller shall have delivered to Buyer a certificate dated the Closing Date
certifying that the conditions specified in Sections 9.2(a) and 9.2(b) have been
satisfied, signed by a duly authorized executive officer of Seller.
 
9.3 No Material Adverse Effect. From the date of this Agreement to the Closing
Date, there shall not have been any material adverse effect with respect to
Seller or Parent, and neither Seller nor Parent shall have any knowledge of any
such effect which is threatened; and Seller shall have delivered to Buyer a
certificate dated the Closing Date to the foregoing effects signed by a duly
authorized executive officer of Seller.
 
9.4 Consents and Approvals. All consents, approvals or authorizations of, or
declarations, filings or registrations with, all Governmental Bodies or other
Persons required for the consummation of the transactions contemplated by this
Agreement and the Transaction Documents shall have been obtained or made on
terms satisfactory to Buyer, shall have been provided to Buyer and shall be in
full force and effect. Without limiting the generality of the foregoing, all
consents of any third parties required for the assignment to Buyer of any
Contracts listed in Schedule 5.10 to the Disclosure Memorandum and the
continuation in effect of such Contracts following the Closing and such
assignment shall be in full force and effect.
 
9.5 Taxes. All Taxes and other assessments applicable to the Assets that are due
and owing as of the Closing Date shall have been paid, except for Taxes and
assessments to be apportioned between the parties as of the Closing pursuant to
Section 12.3 or paid pursuant to Section 12.1.
 
9.6 Delivery of Documents. Seller shall deliver the following documents,
agreements and supporting papers to Buyer at the Closing, and the delivery of
each shall be a condition to Buyer's performance of its obligations to be
performed at the Closing:
 
(a) an executed Bill of Sale;
 
(b) a counterpart of the Contract Assignment executed by Seller; and
 
(c) executed counterparts of one or more Assignments of Intellectual Property
Rights in substantially the form of Exhibit 9.6(c) hereto covering the
Intellectual Property described in Schedule 2.1.2 to the Disclosure Memorandum,
in due form for recordation with the appropriate Governmental Body.
 

--------------------------------------------------------------------------------


 
9.7 Employment Agreements. Buyer shall have delivered an offer letter (set forth
in Exhibit 8.4A, 8.4B, 8.4C and 8.4D) and confidentiality agreement to each of
Joel Downs, Jonathan Haddad, Adam Tourkow on terms satisfactory to Buyer, and
Sunny Walia shall have accepted Buyer's offer of employment for a position
beginning not later than October 23, 2006.
 
9.9 Warrant for Parent Stock. Parent shall have entered into and delivered to
Buyer a warrant to purchase up to 5,000,000 shares of Parent's common stock
substantially in the form of Exhibit 9.9 hereto.
 
9.10 Content Agreement. Parent shall have delivered to Buyer an executed
Insertion Order 1A and Insertion Order 2 , collectively (the “Content Purchase
Agreements”) providing for the Buyer's purchase of $80,000 and $1,800,000,
respectively, of content from Parent upon the terms and conditions specified
therein, substantially in the form of  Exhibit 9.10A and 9.10B, respectively,
hereto.
 
9.11 Legal Opinion. Parent shall have delivered to Buyer and DMI the opinion of
Parent's counsel, McGuireWoods LLP, dated the Closing Date, substantially in the
form of
Exhibit 9.11 hereto, including but not limited to compliance with Delaware
General Corporation Law Section 271.
 
9.12 Diligence. Buyer shall have completed its due diligence investigation of
Seller, its Affiliates, the Assets and the Business and shall be satisfied in
its sole discretion with the results thereof.
 
9.13 Satisfaction of Conditions. All agreements and other documents required to
be delivered by Seller and Parent hereunder on or prior to the Closing Date
shall be satisfactory in the reasonable judgment of DMI, Buyer and its counsel.
Each of Buyer and DMI shall have received such other agreements, documents and
information as it may reasonably request in order to establish satisfaction of
the conditions set forth in this Section 9.
 
10.  Conditions Precedent to Obligations of Seller
 
The obligation of Seller to sell the Assets to Buyer at the Closing shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions, any one or more of which may be waived by Seller:
 
10.1 No Injunction or Litigation. As of the Closing Date, there shall not be any
Claim or Judgment of any nature or type threatened, pending or made by or before
any Governmental Body that questions or challenges the lawfulness of the
transactions contemplated by this Agreement or the Transaction Documents under
any law or regulation or seeks to delay, restrain or prevent such transactions.
 
10.2 Representations, Warranties and Covenants. (a) The representations and
warranties of Buyer and DMI made in this Agreement or in the Transaction
Documents or any certificate furnished pursuant hereto or thereto shall be true,
complete and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date;
 

--------------------------------------------------------------------------------


 
(b) Each of Buyer and DMI shall have performed and complied with the covenants
and agreements required by this Agreement to be performed and complied with by
it on or prior to the Closing Date; and
 
(c) Buyer shall have delivered to Seller a certificate dated the Closing Date to
the foregoing effect signed by a duly authorized executive officer of Buyer.
 
10.3 Transfer Documents. Buyer shall have executed and delivered to Seller the
Assumption Agreement relating to Contracts, substantially in the form of
Exhibit 2.6(c) hereto.
 
10.4 Content Agreements. Buyer shall have delivered to Parent an executed
Insertion Order 1A and Insertion Order 2 providing for the Buyer's purchase of
$80,000 and $1,800,000, respectively, of content from Parent upon the terms and
conditions specified therein, substantially in the form of Exhibit 9.10A and
9.10B, respectively, hereto.
 
10.5 Warrant for DMI Stock. DMI shall have entered into and delivered to Parent
a warrant to purchase up to 125,000 shares of DMI's Series C Preferred stock
substantially in the form of Exhibit 10.5 hereto.
 
10.6 Satisfaction of Conditions. All agreements and other documents required to
be delivered by Buyer and DMI hereunder on or prior to the Closing Date shall be
satisfactory in the reasonable judgment of Parent, Seller and its counsel. Each
of Seller and Parent shall have received such other agreements, documents and
information as it may reasonably request in order to establish satisfaction of
the conditions set forth in this Section 10.
 
11. Certain Post-Closing Covenants
 
11.1 Further Assurances. After the Closing Date, Seller and Parent shall from
time to time at Buyer's or DMI's request execute and deliver, or cause to be
executed and delivered, such further instruments of conveyance, assignment and
transfer or other documents, and perform such further acts and obtain such
further consents, approvals and authorizations, as Buyer or DMI may reasonably
require in order to fully effect the conveyance and transfer to Buyer of, or
perfect Buyer's right, title and interest in, any of the Assets, to assist Buyer
in obtaining possession of any of the Assets, or to otherwise comply with the
provisions of this Agreement and consummate the transactions contemplated by
this Agreement and the Transaction Documents.
 
11.2 Books and Records. On the Closing Date, Seller shall deliver to Buyer
(a) all of the technical information and data and other intellectual property
rights to be transferred hereunder (including all of the assets referenced in
Section 2.1.2) which have been reduced to writing, (b) all of the original
Contracts referenced in Section 2.1.3, (c) all of the books and records
referenced in Section 2.1.4, and (d) all of Seller's information and materials
referenced in Section 2.1.5.
 
11.3 Source Code. On the Closing Date, Seller shall deliver to Buyer, in
electronic form to a computer(s) or server(s) designated by Buyer, by remote
telecommunication, all Source Code, object code and executable code for all
custom software included in the Assets, and separately all related
documentation, including in each case, all masters and copies thereof.
 

--------------------------------------------------------------------------------


 
11.4 Domain Names Transfers. On the Closing Date, Seller shall change (i) all
WHOIS records for each of the domain names included in the Assets and set forth
on Schedule 2.1.2 to reflect the WHOIS information requested by Buyer and (ii)
the name servers of the Purchased Domain Names to those name servers specified
by Buyer.
 
11.5 Orders. Seller and Parent shall promptly forward to Buyer all orders for
products and services related to the Business, and other inquiries from
customers or prospective customers in regard to the supply of products or
services, that are received by Seller or Parent within two years after the
Closing Date.
 
11.6 Post-Closing Cooperation. After the Closing Date, each party shall provide
the other party with such reasonable assistance (without charge) as may be
requested by the other party in connection with any Claim or audit of any kind
or nature whatsoever or the preparation of any response, demand, inquiry,
filing, disclosure or the like (including, but not limited to, any tax return or
form) relating to the Assets or the Business. Such assistance shall include, but
not be limited to, permitting the party requesting assistance to have reasonable
access to the employees, books and records of the other party.
 
11.7 Election of a Director. Upon Closing, Parent will Offer DMI one (1) seat on
the Parent’s Board of Directors. DMI has the right to select a member of its
current management team to fill the seat.
 
11.8 Transition Period. The parties contemplate that it may be necessary to
implement the relocation of certain equipment, obtain consents to assignment of
contracts from third parties, deliver documents and various books and records,
allow for the Relevant Personnel and other employees of Seller to complete
certain assignments that are under their responsibility and otherwise
accommodate the transition of the Assets and Business of Seller to Buyer without
disrupting the business of Parent over a brief but reasonable time after
Closing. Each of the parties covenants and agrees to cooperate with the other
parties and use all commercially reasonable efforts to accommodate a smooth and
orderly transition after Closing.
 
12.  Taxes and Costs; Apportionments
 
12.1 Transfer Taxes. Buyer shall be responsible for the payment of all transfer,
sales and use and documentary taxes, filing and recordation fees and similar
charges relating to the sale or transfer of the Assets hereunder.
 
12.2 Transaction Costs. Each party shall be responsible for its own costs and
expenses incurred in connection with the preparation, negotiation and delivery
of this Agreement and the Transaction Documents, including but not limited to
attorneys' and accountants' fees and expenses and brokerage fees.
 
12.3 Apportionments. Any and all real property taxes, personal property taxes,
assessments, lease rentals, fuel, and other charges applicable to the Assets
will be pro-rated to the Closing Date, and such taxes and other charges shall be
allocated between the parties by adjustment at the Closing, or as soon
thereafter as the parties may agree. All such taxes shall be allocated on the
basis of the fiscal year of the tax jurisdiction in question.
 
13.  Survival and Indemnification
 
13.1 Survival. All representations and warranties of Seller, Parent, Buyer and
DMI contained in this Agreement or in the Transaction Documents or in any
certificate delivered pursuant hereto or thereto shall survive the Closing for a
period of 12 months after the Closing, and shall not be deemed waived or
otherwise affected by any investigation made or any knowledge acquired with
respect thereto; provided, however, that the representations and warranties in
Section 5.7 (Taxes) and Section 5.17 (Employee Plans) shall survive until the
expiration of the relevant statute of limitations period plus 30 days. The
covenants and agreements of Seller, Parent, Buyer and DMI contained in this
Agreement or in the Transaction Documents shall survive the Closing and shall
continue until all obligations with respect thereto shall have been performed or
satisfied or shall have been terminated in accordance with their terms.
 
13.2 Indemnification by Seller and Parent. From and after the Closing Date,
Seller and Parent shall on a joint and several basis indemnify and hold Buyer,
DMI and their respective Affiliates harmless from and against, and shall
reimburse Buyer, DMI and their respective Affiliates for, any and all Losses
arising out of or in connection with:
 
(a) any inaccuracy in any representation or warranty made by Seller or Parent in
this Agreement or in the Transaction Documents or in any certificate delivered
pursuant hereto or thereto;
 
(b) any failure by Seller or Parent to perform or comply with any covenant or
agreement in this Agreement or in the Transaction Documents;
 
(c) any claim by any Person for brokerage or finder's fees or commissions; or
similar payments based upon any agreement or understanding alleged to have been
made by such Person directly or indirectly with Seller or Parent or any of their
respective officers, directors or employees in connection with any of the
transactions contemplated by this Agreement or the Transaction Documents;
 
(d) the conduct of the Business, the ownership or operation of the Assets or the
sale of products or services of the Business on or prior to the Closing Date,
including, but not limited to, any Losses arising out of or in connection with
any Claims and Judgments relating to the Business or the Assets which are
pending or entered on or prior to the Closing Date or as to which Seller or
Parent has received notice on or prior to the Closing Date;
 
(e) any failure to comply with any applicable bulk sales laws in connection with
the transactions contemplated by this Agreement or the Transaction Documents; or
 
(f) any Claim made against Buyer to the extent such Claim relates to any
business or assets of Seller, Parent or their respective Affiliates not acquired
by Buyer hereunder, or any obligations or liabilities of Seller, Parent or their
respective Affiliates not assumed by Buyer hereunder.
 
13.3 Indemnification by Buyer and DMI. From and after the Closing Date, Buyer
and DMI shall on a joint and several basis indemnify and hold harmless Seller,
Parent and their respective Affiliates from and against, and shall reimburse
Seller, Parent and their respective Affiliates for, any and all Losses arising
out of or in connection with:
 

--------------------------------------------------------------------------------


 
(a) any inaccuracy in any representation or warranty made by Buyer or DMI in
this Agreement or in the Transaction Documents or in any certificate delivered
pursuant hereto or thereto;
 
(b) any failure by Buyer or DMI to perform or comply with any covenant or
agreement in this Agreement or the Transaction Documents;
 
(c) any Claim by any Person for brokerage or finders' fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such
 
 Person directly or indirectly with Buyer or DMI or any of their respective
officers, directors or employees in connection with any of the transactions
contemplated by the Agreement or the Transaction Documents; or
 
(d) the conduct of the Business, the ownership or operation of the Assets or the
sale of products or services of the Business after the Closing Date.
 
13.4 Time Limitations; Cap. (a) With respect to Claims for indemnification made
under Section 13.2(a) or 13.3(a), as the case may be (the "Misrepresentation
Claims"), no indemnified party (as defined in Section 13.5 below) shall be
entitled to assert any right of indemnification with respect to any
Misrepresentation Claim that was not the subject of a written indemnification
notice to the indemnifying party (as defined in Section 13.5 below) on or prior
to the end of the applicable survival period set forth in Section 13.1 above;
provided, however, that if the indemnified party or its Affiliate(s) has given
written notice of any Misrepresentation Claim to the indemnifying party on or
prior to the end of such survival period, then the indemnified party shall
continue to have the right to be indemnified with respect to such pending
Misrepresentation Claim, notwithstanding the expiration of such survival period.
The liability of any party to the other party and its Affiliates for
indemnification Claims under Section 13.2 or 13.3, as the case may be, other
than Misrepresentation Claims, shall not be subject to any timing limitations
set forth in this Section 13.4.
 
(b) With respect to Misrepresentation Claims, no indemnifying party shall be
obligated to indemnify indemnified parties hereunder in an amount exceeding
$750,000 in the aggregate for all such Claims (the "Cap").
 
13.5 Procedure. (a) Any party hereto or any of its Affiliates seeking
indemnification hereunder (in this context, the "indemnified party") shall
notify the other party (in this context, the "indemnifying party") in writing
reasonably promptly after the assertion against the indemnified party of any
Claim by a third party (a "Third-Party Claim") in respect of which the
indemnified party intends to base a Claim for indemnification hereunder, but the
failure or delay so to notify the indemnifying party shall not relieve it of any
obligation or liability that it may have to the indemnified party except to the
extent that the indemnifying party demonstrates that its ability to defend or
resolve such Third Party Claim is materially and adversely affected thereby.
 

--------------------------------------------------------------------------------


 
(b) (1) Subject to the provisions of Sections 13.5(d) and 13.5(g) below, the
indemnifying party shall have the right, upon written notice given to the
indemnified party within 30 days after receipt of the notice from the
indemnified party of any Third Party Claim, to assume the defense or handling of
such Third Party Claim, at the indemnifying party's sole expense, in which case
the provisions of Section 13.5(b)(2) below shall govern.
 
(2) The indemnifying party shall select counsel reasonably acceptable to the
indemnified party in connection with conducting the defense or handling of such
Third Party Claim, and the indemnifying party shall defend or handle the same in
consultation with the indemnified party, shall keep the indemnified party timely
apprised of the status of such Third Party Claim, and shall not, without the
prior written consent of the indemnified party, directly or indirectly assume
any position or take any action that would impose any obligation of any kind on
or restrict the actions of the indemnified party. The indemnifying party shall
not, without the prior written consent of the indemnified party, which consent
shall not be unreasonably withheld, agree to a settlement of any Third Party
Claim that could directly or indirectly lead to liability or create any
financial or other obligation on the part of the indemnified party for which the
indemnified party is not entitled to indemnification hereunder. The indemnified
party shall cooperate with the indemnifying party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel and at its own expense. Notwithstanding the foregoing, in the event the
indemnifying party fails to conduct the defense or handling of any Third Party
Claim in good faith after having assumed such defense or handling, then the
provisions of Section 13(c)(2) below shall govern.
 
(c) (1) If the indemnifying party does not give written notice to the
indemnified party, within 30 days after receipt of the notice from the
indemnified party of any Third Party Claim, of the indemnifying party's election
to assume the defense or handling of such Third Party Claim, the provisions of
Section 13(c)(2) below shall govern.
 
(2) The indemnified party may, at the indemnifying party's expense, select
counsel in connection with conducting the defense or handling of such Third
Party Claim and defend or handle such Third Party Claim in such manner as it may
deem appropriate, provided, however, that the indemnified party shall keep the
indemnifying party timely apprised of the status of such Third Party Claim and
shall not settle such Third Party Claim without the prior written consent of the
indemnifying party, which consent shall not be unreasonably withheld. If the
indemnified party defends or handles such Third Party Claim, the indemnifying
party shall cooperate with the indemnified party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel and at its own expense.
 
(d) If the indemnified party intends to seek indemnification hereunder, other
than for a Third Party Claim, then it shall notify the indemnifying party in
writing within the applicable period for survival of such claim as provided in
Section 13.1.
 
(e) The indemnification obligations of Seller and Parent under this Section 13
shall be satisfied by payment to Buyer of the indemnification amount from the
Escrow. The aggregate value of the claims paid by means of the payments to Buyer
pursuant to this Section 13 shall be deemed to reduce the total Aggregate
Purchase Price otherwise payable pursuant to Section 3.1.
 

--------------------------------------------------------------------------------


 
13.6 Election of Remedies. In the event that any party or any of its Affiliates
alleges that it is entitled to indemnification hereunder, and that its Claim is
covered under more than one provision of this Section 13, such party or
Affiliate shall be entitled to elect the provision or provisions under which it
may bring a claim for indemnification.
 
13.7 Specific Performance. The parties to this Agreement acknowledge that it may
be impossible to measure in money the damages that a party would incur if any
covenant or agreement contained in this Agreement were not performed in
accordance with its terms and agree that each of the parties hereto shall be
entitled to obtain an injunction to require specific performance of, and prevent
any violation of the terms of, this Agreement, in addition to any other remedy
available hereunder.
 
13.8 Exclusive Remedies. Except with respect to claims based on fraud, the
indemnification and specific performance remedies set forth under this
Section 13 shall constitute the sole and exclusive remedies of the parties with
respect to any matters arising under or relating to this Agreement.
 
14. Termination
 
14.1 Termination. This Agreement may be terminated before the Closing:
 
(a) by mutual consent of Seller, Parent, Buyer and DMI;
 
(b) by Seller and Parent, on the one hand, or Buyer and DMI, on the other hand:
 
(1) in the event of a breach by the other party of any representation, warranty,
covenant or other agreement contained in this Agreement or any other Transaction
Document which (A) would give rise to the failure of a condition set forth in
Article 9 or Article 10, as applicable, and (B) cannot be or has not been cured
within 20 days (the "Cure Period") following receipt by the breaching party of
written notice of such breach;
 
(2) if a court of competent jurisdiction or other Governmental Body shall have
issued an order, decree, or ruling or taken any other action (which order,
decree or ruling the parties hereto shall use commercially reasonable efforts to
lift), in each case permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement or any other Transaction
Document, and such order, decree, ruling or other action shall have become final
and non-appealable;
 
(3) if the Closing shall not have occurred by the 30th day following the date of
this Agreement; provided, however, that the right to terminate this Agreement
under this clause (3) shall not be available to any party whose breach of this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date.
 
The right of any party hereto to terminate this Agreement pursuant to this
Article 14 shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any party hereto, any Person controlling
any such party or any of their respective officers, directors, employees,
accountants, consultants, legal counsel, agents or other representatives whether
prior to or after the execution of this Agreement. Notwithstanding anything in
the foregoing to the contrary, no party that is in material breach of this
Agreement shall be entitled to terminate this Agreement except with the written
consent of the other party.
 

--------------------------------------------------------------------------------


 
14.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 14.1 above, (a) each party shall return or destroy all
documents containing confidential information of the other party (and, upon
request, certify as to the destruction thereof), and (b) no party hereto shall
have any liability or further obligation to the other party hereunder, except
for liabilities or obligations relating to any breach by any party of any
representation, warranty, covenant or agreement set forth herein.
Notwithstanding the foregoing,  in the event of a termination of this Agreement
by Seller, for reasons other than a breach by Buyer, (x) Seller shall reimburse
Buyer for its out-of-pocket expenses incurred with relating to the transaction,
subject to a cap of $25,000 and (y) Seller shall provide Buyer with up to
$70,000 in Content. For purposes of this Section 14.2, Content means new
articles, created in categories of DMI’s choosing, and subject to conformance
with DMI writers’ guidelines and formats and approval by DMI’s editors pursuant
the procedures set forth in the Insertion Order 2 Writer’s guidelines attached
as Exhibit 10.4B. Seller shall be responsible for its own expenses and those of
its advisors, and no party hereto, and any of its Affiliates for any expenses
relating to the transactions contemplated by this Agreement or any other
Transaction Document.
 
15. Miscellaneous
 
15.1 Noncompetition and Nonsolicitation Obligations of Seller and Parent
Following the Closing. (a) Seller and Parent each acknowledge that such Person
is familiar with the trade secrets of the Seller and with other confidential
information concerning the Seller, including all (1) inventions, technology and
research and development of the Seller, (2) customers and clients and customer
and client lists of the Seller, (3) products (including products under
development) and services of the Seller and related costs and pricing structures
and manufacturing and service delivery techniques, (4) accounting and business
methods and practices of the Seller and (5) similar and related confidential
information and trade secrets of the Seller. Parent further acknowledges that
its services have been of special, unique and extraordinary value to the Seller,
that Parent has been substantially responsible for the growth and development of
the Seller and the creation and preservation of the Seller's goodwill. Seller
and Parent acknowledge and agree that the Buyer would be irreparably damaged if
Seller or Parent were to compete with the business of the Buyer, and that such
competition by Seller or Parent would result in a significant loss of goodwill
by the Buyer. Each of Seller and Parent acknowledges and agrees that the
covenants and agreements set forth in this Section 15.1 were a material
inducement to the Buyer to enter into this Agreement and to perform its
obligations hereunder, and that the Buyer would not obtain the benefit of the
bargain set forth in this Agreement as specifically negotiated by the parties
hereto if Seller or Parent breached the provisions of this Section 15.1.
Therefore, in further consideration for the payment of the Aggregate Purchase
Price as set forth in Section 3.1 and the other consideration set forth in this
Agreement, and in order to protect the value of the Assets purchased by Buyer
(including the goodwill inherent in the Assets as of the Closing), each of
Seller and Parent agrees that:
 
(A) During the Restricted Period (as hereinafter defined), neither of Seller or
Parent nor any of their respective controlled Affiliates shall have any
affiliation (as defined below) with any corporation, partnership or other
business entity, enterprise or other Person (other than the Buyer and its
Subsidiaries) having any location within the United States of America which
engages in the management and/or operation of any entity that engages in any
business which is the same as or substantially similar to the business of the
Seller as presently conducted; provided, however, that nothing contained herein
shall be construed to prohibit the Seller or Parent or such Affiliates from
purchasing up to an aggregate of 5% of any class of the outstanding voting
securities of any other Person whose securities are listed on a national
securities exchange. For purposes of this subsection (A), the term "affiliation"
shall mean any direct or indirect ownership interest of 25% or more in such
entity, enterprise or other Person.
 

--------------------------------------------------------------------------------


 
(B) During the Restricted Period, none of the Seller, Parent nor any of their
respective Affiliates shall (i) contact, approach or solicit for the purpose of
offering employment to or hiring (whether as an employee, consultant, agent,
independent contractor or otherwise) or actually hire any person employed by the
Buyer or DMI or any of their respective Affiliates without the prior written
consent of the Buyer or DMI; or (ii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Business or Buyer to cease
doing business with Buyer or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation of the Business or
the Buyer,; provided, however, that the foregoing restrictions shall not
prohibit general employment solicitations to the public not directed at the
employees of Buyer, DMI or their respective Affiliates by Seller, Parent or
their respective Affiliates or hiring of any employee of Buyer, DMI or their
respective Affiliates who contacts any of Seller, Parent or their respective
Affiliates in response to such general solicitation; and provided further, that
the foregoing restrictions shall not prohibit Seller, Parent or their respective
Affiliates from calling on, soliciting or servicing their existing or potential
customers, suppliers, licensees or other business relations in connection with
their respective business.

(C) During the Restricted Period, none of the Buyer, DMI nor any of their
respective Affiliates shall (i) contact, approach or solicit for the purpose of
offering employment to or hiring (whether as an employee, consultant, agent,
independent contractor or otherwise) or actually hire any person employed by the
Seller or Parent or any of their respective Affiliates without the prior written
consent of the Seller or Parent;; (ii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Seller, Parent or any of
their respective Affiliates to cease doing business with any such Person or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation of the Seller, Parent or any of their respective
Affiliates; provided, however, that the foregoing restrictions shall not
prohibit general employment solicitations to the public not directed at the
employees of Seller, Parent or their respective Affiliates by Buyer, DMI or
their respective Affiliates or hiring of any employee of Seller, Parent or their
respective Affiliates who contacts any of Buyer, DMI or their respective
Affiliates in response to such general solicitation; and provided further, that
the foregoing restrictions shall not prohibit Buyer, DMI or their respective
Affiliates from calling on, soliciting or servicing their existing customers,
suppliers, licensees or other business relations.
 

--------------------------------------------------------------------------------


 
(D) Notwithstanding anything in this Section 15.1 to the contrary, if at any
time, in any judicial or arbitration proceeding, any of the restrictions stated
in this Section 15.1 is found by a final order of a court of competent
jurisdiction or arbitrator(s) to be unreasonable or otherwise unenforceable
under circumstances then existing, the Seller and Parent agree that the period,
scope or geographical area, as the case may be, shall be reduced to the extent
necessary to enable the court and arbitrator(s) to enforce the restrictions to
the extent such provisions are allowable under Applicable Law, giving effect to
the agreement and intent of the parties that the restrictions contained herein
shall be effective to the fullest extent permissible. In the event of an alleged
breach or violation by Seller or Parent of any of the provisions of this Section
15.1, the Restricted Period with respect to such party will be tolled until such
alleged breach or violation is resolved; provided, however, that if Seller or
Parent is found to have not violated the provisions of this Section 15.1, then
the Restricted Period will not be deemed to have been tolled. Each of Seller and
Parent agrees that the restrictions contained in this Section 15.1 are
reasonable in all respects and necessary to protect the interests of the Buyer
and its Affiliates.
 
(E) As used herein, "Restricted Period" means the period ending on the date
3 years after the date of Closing.
 
15.2 Confidentiality Obligations of Seller and Parent Following the Closing.
From and after the Closing, Seller and Parent shall keep confidential and not
use or disclose to any party any confidential information relating to the
assets, business or affairs of Buyer or the Assets or the Business. The
confidentiality and non-use obligations set forth in this Section 15.2 shall not
apply to any information which is available to the public through no breach of
this Agreement by Seller or Parent, or is disclosed to Seller or Parent by third
parties who are not under any duty of confidentiality with respect thereto, or
is required to be disclosed by Seller or Parent in connection with pending
litigation or investigation; provided, however, that in the event Seller or
Parent becomes required in connection with pending litigation or investigation
to disclose any of the confidential information relating to the assets, business
or affairs of Buyer or the Assets or the Business, then Seller or Parent shall
provide Buyer with reasonable notice so that Buyer may seek a court order
protecting against or limiting such disclosure or any other appropriate remedy;
and in the event such protective order or other remedy is not sought, or is
sought but not obtained, Seller or Parent shall furnish only that portion of the
information that is required and shall endeavor, at Buyer's expense, to obtain a
protective order or other assurance that the portion of the information
furnished by Seller or Parent will be accorded confidential treatment.
 
15.3 Public Announcements. Each party agrees not to make any public announcement
in regard to the transactions contemplated by this Agreement and the Transaction
Documents without the other party's prior consent, except as may be required be
law, in which case the parties shall use reasonable efforts to coordinate with
each other with respect to the timing, form and content of such required
disclosures.
 

--------------------------------------------------------------------------------


 
15.4 Severability. If any court determines that any part or provision of this
Agreement is invalid or unenforceable, the remainder of this Agreement shall not
be affected thereby and shall be given full force and effect and remain binding
upon the parties. Furthermore the court shall have the power to replace the
invalid or unenforceable part or provision with a provision that accomplishes,
to the extent possible, the original business purpose of such part or provision
in a valid and enforceable manner. Such replacement shall apply only with
respect to the particular jurisdiction in which the adjudication is made.
Without in any way limiting the generality of the foregoing, it is understood
and agreed that this Section 15.4 shall apply to the provisions of Section 15.1
and that the provisions of Section 15.1, as they relate to each jurisdiction
within their geographical scope, constitute separate and distinct covenants.
 
15.5 Modification and Waiver. This Agreement may not be amended or modified in
any manner, except by an instrument in writing signed by each of the parties
hereto. The failure of any party to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of any such
provision, or in any way affect the right of such party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be deemed to be a waiver of any other or subsequent breach.
 
15.6 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be sent by facsimile
transmission, or mailed postage prepaid by first-class certified or registered
mail, or mailed by a nationally recognized express courier service, or
hand-delivered, addressed as follows:
 

 
if to Buyer:
Demand Answers, Inc.

    1454 Third Street Promenade

    Santa Monica, CA 90401

    Attention: Shawn Colo

     

 
with a copy to:
Demand Answers, Inc.

    15801 NE 24th Street

    Bellevue, WA 98008

    Attention: Sarah E. Akhtar

     

 
if to Seller :
Answerbag, Inc.

    c/o InfoSearch Media, Inc.

    4086 Del Rey Avenue

    Marina Del Rey, CA 90292

    Attention: George Lichter

     

 
with a copy to:
Katten Muchin Rosenman

    2029 Century Park East, Suite 2600

    Los Angeles, CA 90067

    Attention: Mark A. Conley

     

if to Parent: InfoSearch Media, Inc.

 
4086 Del Rey Avenue

    Los Angeles, CA 90067

   
Attention: George Lichter

 

--------------------------------------------------------------------------------


 
 
with a copy to:
Katten Muchin Rosenman

    2029 Century Park East, Suite 2600

    Los Angeles, CA 90067

    Attention: Mark A. Conley

     

    if to DMI:

     

    Demand Media, Inc.

    1454 Third Street Promenade

    Santa Monica, CA 90401

    Attention: Shawn Colo

     

 
with a copy to:
Perkins Coie LLP

    1201 Third Avenue, Suite 4800

    Seattle, WA 98101

    Attention: Lance Bass

 
 
Each of the above parties may change the persons or addresses to which any
notices or other communications to it should be addressed by notifying the other
party as provided above. Any notice or other communication, if addressed and
sent, mailed or delivered as provided above, shall be deemed given or received
three days after the date of mailing as indicated on the certified or registered
mail receipt, or on the next business day if mailed by express courier service,
or on the date of delivery or transmission if hand-delivered or sent by
facsimile transmission.
 
15.7 Assignment. No party may assign any of its rights or obligations hereunder
without the prior written consent of the other parties hereto. Buyer may,
without the consent of the Seller or Parent assign all or any portion of its
rights and obligations hereunder; provided, that such assignee is an Affiliate
of Buyer. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns. Notwithstanding the
foregoing, Buyer may assign its rights hereunder to a lender as collateral
security.
 
15.8 Captions. The captions and headings used in this Agreement have been
inserted for convenience of reference only and shall not be considered part of
this Agreement or be used in the interpretation thereof.
 
15.9 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto and the other Transaction Documents, constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations, representations
and statements, whether oral, written, implied or expressed, relating to such
subject matter.
 
15.10 No Third-Party Rights. Nothing in this Agreement is intended, nor shall be
construed, to confer upon any Person other than Buyer, Seller and Parent (and
only to the extent expressly provided herein, their respective Affiliates) any
right or remedy under or by reason of this Agreement.
 

--------------------------------------------------------------------------------


 
15.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one agreement.
 
15.12 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflict of laws to the contrary.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective representatives hereunto authorized as of the day and year
first above written.
 



        SELLER:   ANSWERBAG, INC.  
   
   
    By:       Title   

 

        BUYER:   DEMAND ANSWERS, INC.   
   
   
    By:       Title  

 

        PARENT:   INFOSEARCH MEDIA, INC.           By:       Title   


        DMI:   DEMAND MEDIA, INC.  
   
   
    By:       Title   

 